Case 20-11525-amc          Doc 34    Filed 12/16/20 Entered 12/16/20 16:31:26           Desc Main
                                     Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION

 In re:
                                                               Bankruptcy No. 20-11525-amc
 Tamika M Wilson
                                                               Chapter 13
           Debtor
 NewRez LLC d/b/a Shellpoint Mortgage Servicing                Hearing Date: January 12, 2021
                                                               Hearing Time: 11:00a.m.
          Movant                                               Location: Courtroom 4 at Robert N.C.
                                                               Nix Sr. Federal Courthouse
 v.
                                                               900 Market Street, Suite 204
 Tamika M Wilson                                               Philadelphia, PA 19107
           Debtor/Respondent
 WILLIAM C. MILLER, Esquire
          Trustee/Respondent




  MOTION OF NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING FOR
    RELIEF FROM THE AUTOMATIC STAY TO PERMIT NEWREZ LLC D/B/A
   SHELLPOINT MORTGAGE SERVICING TO FORECLOSE ON 1628 ASHURST
              ROAD, PHILADELPHIA, PENNSYLVANIA 19151


          Secured Creditor, NewRez LLC d/b/a Shellpoint Mortgage Servicing, by and through the

undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a

modification of the automatic stay provisions for cause, and, in support thereof, states the

following:

      1. Debtor(s), Tamika M Wilson, filed a voluntary petition pursuant to Chapter 13 of the

          United States Bankruptcy Code on March 11, 2020.

      2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §

          1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and

          statutes affecting the jurisdiction of the Bankruptcy Courts generally.


                                                                                          20-11525-amc
                                                                                             20-035209
                                                                                                  MFR
Case 20-11525-amc      Doc 34      Filed 12/16/20 Entered 12/16/20 16:31:26        Desc Main
                                   Document     Page 2 of 4



   3. On December 29, 2003, Tamika M. Wilson executed and delivered a Promissory Note

      (“Note”) and Mortgage (“Mortgage”) securing payment of the Note in the amount of

      $101,745.00 to GMAC Mortgage Corporation. A true and correct copy of the Note is

      attached hereto as Exhibit “A.”

   4. The Mortgage was recorded on February 5, 2004 in Document Number 50861096 of the

      Public Records of Philadelphia County, Pennsylvania. A true and correct copy of the

      Mortgage is attached hereto as Exhibit “B.”

   5. The Mortgage was secured as a lien against the Property located at 1628 Ashurst Road,

      Philadelphia, Pennsylvania 19151 (“the Property”).

   6. The loan was lastly assigned to NewRez LLC d/b/a Shellpoint Mortgage Servicing and

      same was recorded with the Philadelphia County Recorder of Deeds on July 5, 2013, as

      Document Number 5266376. A true and correct copy of the Assignment of Mortgage is

      attached hereto as Exhibit “C.”

   7. Based upon the Debtor(s)’ Amended Chapter 13 Plan (Docket No. 20), Debtor will be

      responsible for maintaining post-petition payments directly to Secured Creditor. A true

      and correct copy of the Amended Chapter 13 Plan is attached hereto as Exhibit “D.”

   8. Debtor has failed to make the monthly payments of principal, interest, and escrow in the

      amount of $770.07 which came due on September 1, 2020, October 1, 2020, November

      1, 2020, and December 1, 2020, respectively. There is a suspense balance of $120.65.

   9. Thus, Debtor(s)’ post-petition arrearage totaled the sum of $2.959.63 through December

      31, 2020. See Exhibit “E”.

   10. The current unpaid principal balance due under the loan documents is approximately

      $91,555.44, as of December 14, 2020. Movant’s total claim amount, itemized below, is


                                                                                    20-11525-amc
                                                                                       20-035209
                                                                                            MFR
Case 20-11525-amc       Doc 34   Filed 12/16/20 Entered 12/16/20 16:31:26           Desc Main
                                 Document     Page 3 of 4



      approximately $111,769.53. See Exhibit “F.”

               Principal Balance                              $91,555.44
            Interest To 12/14/2020                             $7,276.39
                      Fees                                     $6,788.81
           Funds owed by borrower                              $6,239.79
           Funds owed to borrower                               ($90.90)
                Total to Payoff                               $111,769.53


   11. According to the Debtor(s)’ schedules, the liquidation value of the property is

      $156,072.60. A true and accurate copy of the Debtor(s)’ Schedule A/B is attached hereto

      as Exhibit “G.”

   12. Under Section 362(d)(1) of the Code, the Court shall grant relief from the automatic stay

      for “cause” which includes a lack of adequate protection of an interest in property.

      Sufficient “cause” for relief from the stay under Section 362(d)(1) is established where a

      debtor has failed to make installment payments or payments due under a court-approved

      plan, on a secured debt, or where the Debtor(s) have no assets or equity in the Mortgaged

      Property.

   13. As set forth herein, Debtor has defaulted on his secured obligation as he has failed to

      make his monthly post-petition installment payments.

   14. As a result, cause exists pursuant to 11 U.S.C. § 362(d) of the Code for this Honorable

      Court to grant relief from the automatic stay to allow Secured Creditor, its successor

      and/or assignees to pursue its state court remedies, including the filing of a foreclosure

      action.

   15. Additionally, once the stay is terminated, the Debtor(s) will have minimal motivation to

      insure, preserve, or protect the collateral; therefore, Secured Creditor requests that the

      Court waive the 14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

      WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying
                                                                                      20-11525-amc
                                                                                         20-035209
                                                                                              MFR
Case 20-11525-amc       Doc 34   Filed 12/16/20 Entered 12/16/20 16:31:26           Desc Main
                                 Document     Page 4 of 4



the automatic stay under 11 U.S.C. § 362(d) to permit NewRez LLC d/b/a Shellpoint Mortgage

Servicing to take any and all steps necessary to exercise any and all rights it may have in the

collateral described herein, to gain possession of said collateral, to seek recovery of its

reasonable attorneys’ fees and costs incurred in this proceeding, to waive the 14-day stay

imposed by Fed.R.Bankr.P. 4001(a)(3), and for any such further relief as this Honorable Court

deems just and appropriate.

Date: December 16, 2020

                                                   Robertson, Anschutz, Schneid & Crane
                                                   LLC
                                                   Attorney for Secured Creditor
                                                   10700 Abbott’s Bridge Rd., Suite 170
                                                   Duluth, GA 30097
                                                   Telephone: (470) 321-7112
                                                   By: /s/ Charles G. Wohlrab
                                                   Charles G. Wohlrab, Esquire
                                                   PA Bar Number 314532
                                                   Email: cwohlrab@rascrane.com




                                                                                     20-11525-amc
                                                                                        20-035209
                                                                                             MFR
